DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The effective filing date of claims 1-20 is December 19, 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, line 2; claim 8, line 2; claim 11, line 2; and claim 10, line 2, include the connector “such that” that renders the phrase following the connector indefinite as “such” connotes “of the kind, character, degree” which does not mean that the phrase following the connector is required for the claim.  The Examiner suggests the connector “so that”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2019/0030346 to Li et al. (hereinafter referred to as “Li”) in view of US Patent Application Publication No. 2018/0304084 to Stevenson et al. (hereinafter referred to as “Stevenson”).
Referring to claim 1, Li discloses a feedthrough header assembly (e.g., paragraph [0010]: a feedthrough assembly operatively connects the fixation antenna to the electronic circuit) comprising: a header comprising an inner surface and an outer 
    PNG
    media_image1.png
    782
    515
    media_image1.png
    Greyscale
surface (e.g., paragraph [0042] and Fig. 5, cap 128);  a dielectric substrate comprising a first major surface and a second major surface, wherein the second major surface of the dielectric substrate is disposed adjacent to the inner surface of the header (e.g., paragraph [0042]: feedthrough pins 134 include a dielectric material that separates inner and outer portions of the pins 134); a patterned conductive layer disposed on the first major surface of the dielectric substrate, wherein the patterned conductive layer comprises a first conductive portion and a second conductive portion electrically isolated from the first conductive portion (e.g., paragraph [0042]: inner and outer portions of the feedthrough pin); and a feedthrough pin electrically connected to the second conductive portion of the patterned conductive layer (e.g., paragraph [0042] and Fig. 5, 134), wherein the feedthrough pin extends beyond the outer surface of the header (see annotated Figure where feedthrough pin extends to electrode 126 beyond the outside surface). 
9. An electronics module comprising: an electronic layer comprising a substrate and an electronic component disposed on the substrate; and a feedthrough header assembly electrically connected to the electronic layer, wherein the feedthrough header assembly comprises: a header comprising an inner surface and an outer surface; a dielectric substrate comprising a first major surface and a second major surface, wherein the second major surface of the dielectric substrate is disposed adjacent to the inner surface of the header; a patterned conductive layer disposed on the first major surface of the dielectric substrate, wherein the patterned conductive layer comprises a first conductive portion and a second conductive portion electrically isolated from the first conductive portion; a feedthrough pin electrically connected to the second conductive portion of the patterned conductive layer and disposed within a via that extends through the dielectric substrate and the header, wherein the feedthrough pin extends beyond the outer surface of the header.
Regarding claim 9, Li teaches an electronics module (e.g., paragraph [0027] and Fig. 5, electronics circuit 101) comprising: an electronic layer comprising a substrate (e.g., paragraph [0042] and Fig. 5, 132) and an electronic component disposed on the substrate (e.g., paragraph [0027] and Fig. 5, components 118, 122, 124-125); and a feedthrough header assembly electrically connected to the electronic layer (e.g., paragraph [0010]: a feedthrough assembly operatively connects the fixation antenna to the electronic circuit), wherein the feedthrough header assembly comprises: a header comprising an inner surface and an outer surface; a dielectric substrate comprising a first major surface and a second major surface, wherein the second major surface of the dielectric substrate is disposed adjacent to the inner surface of the header; a patterned conductive layer disposed on the first major surface of the dielectric substrate, wherein the patterned conductive layer comprises a first conductive portion and a second conductive portion electrically isolated from the first conductive portion; a feedthrough pin electrically connected to the second conductive portion of the patterned conductive layer and disposed within a via that extends through the dielectric substrate and the header, wherein the feedthrough pin extends beyond the outer surface of the header (see rejection of claim 1 above).
Referring to claim 14, Li discloses an implantable medical device (e.g., title) comprising: a power source (e.g., paragraphs [0027] and [0043];  Fig. 5, 116); and an electronics module electrically connected to the power source (e.g., paragraph [0042] and Fig. 5, 101) and comprising an electronic layer (e.g., paragraph [0042] and Fig. 5, 132) and a feedthrough header assembly electrically connected to the electronic layer (e.g., paragraph [0042]: feedthrough pins extend through the feedthrough assembly 130 and are pacing electrode 126 is electrically connected to the electronic layer 132), wherein the electronic layer comprises a substrate and an electronic component disposed on the substrate, and further wherein the feedthrough header assembly comprises: a header comprising an inner surface and an outer surface; a dielectric substrate comprising a first major surface and a second major surface, wherein the second major surface of the dielectric substrate is disposed adjacent to the inner surface of the header; a patterned conductive layer disposed on the first major surface of the dielectric substrate, wherein the patterned conductive layer comprises a first conductive portion and a second conductive portion electrically isolated from the first conductive portion; and a feedthrough pin electrically connected to the second conductive portion of the patterned conductive layer and disposed within a via that extends through the dielectric substrate and the header, wherein the feedthrough pin extends beyond the outer surface of the header (see rejections of claims 9 and 1 above).
Li differs from the claimed inventions in that it does not expressly disclose that its feedthrough pin is disposed within a via that extends through the dielectric substrate and the header. However, Stevenson teaches, in a related art: filtered feedthrough assembly for IMD, that a dielectric substrate having a first major surface, a second major surface, and a plurality of vias (e.g., paragraph [0025] and Fig. 22, insulator 188 of feedthrough assembly 189 and holes/vias filled with conductive fill) is known in the implantable device art in order to connect electronics of the header to the housing body of the IMD as shown in Fig. 28 of Stevenson. Stevenson also teaches that a patterned conductive layer with two isolated conductive portions is disposed on the first major surface where the feedthrough pin is connected to the second conductive portion (e.g., paragraph [0246]: first conductive portion 196a,d and second conductive portion 196b,c). Accordingly, one of ordinary skill in the art would have recognized the benefit of a feedthrough assembly formed of a dielectric substrate comprising a major surface and a second major surface where the second major surface is adjacent to the inner surface of the header, a patterned conductive layer is disposed on the first major surface and a feedthrough pin (conductive paste) extends within a via so that the feedthrough pin is capable of extending beyond the outer surface of the header in view of the teachings of Stevenson. Consequently, one of ordinary skill in the art would have modified the feedthrough assembly of Li to have a dielectric substrate with a plurality of vias through which the feedthrough pins 134 of Li connect with the second conductive layers of the patterned conductive layer as taught by Stevenson in order to provide additional support for the feedthrough assembly, and because the combination would have yielded predictable results.
With respect to claims 2, 10, and 15, Li in view of Stevenson teaches the assembly of claim 1, wherein the first conductive portion is electrically connected to the header by a conductive post that extends from the inner surface of the header through the dielectric substrate to the first conductive portion (e.g., feedthrough pins 134 have two isolated conductive portions and the first conductive portion would be electrically connected to the header by a conductive post that extends from the inner surface of the header through a dielectric substrate as taught by Figs. 20-21 of Stevenson). One of ordinary skill in the art would have modified further the assembly of Li in view of Stevenson to have a conductive post that extends from the inner surface of the header through the dielectric substrate to the first conductive portion as such is a known engineering expedient for providing feedthrough terminals of an implanted medical device in view of the teaching of Stevenson.
As to claim 3, Li in view of Stevenson teaches the assembly of claim 1, wherein the feedthrough pin is electrically connected to the second conductive portion of the patterned conductive layer by a weld joint (e.g., paragraphs [0039], [0041]-[0042], and [0247] of Stevenson: weld joint 202). One of ordinary skill in the art would have modified further the assembly of Li in view of Stevenson so that the electrical connection between the feedthrough pin is a weld joint as such was a known engineering expedient for providing electrical connection in an implantable medical device as taught by Stevenson, and because the combination would have yielded predictable results.
With respect to claims 4 and 13, Li in view of Stevenson teaches the assembly of claim 1, wherein the feedthrough pin extends through the second conductive portion of the patterned conductive layer (see Figs. 21-22 of Stevenson). One of ordinary skill in the art would have modified further the assembly of Li in view of Stevenson so that the feedthrough pin extends through the second conductive portion as such was a known engineering expedient for providing electrical connection in an implantable medical device as taught by Stevenson, and because the combination would have yielded predictable results.
As to claims 5 and 12, Li in view of Stevenson teaches the assembly of claim 1, further comprising a filter disposed on the patterned conductive layer and electrically connected to at least one of the first conductive portion or the second conductive portion of the patterned conductive layer (e.g., paragraphs [0019], [0025] of Stevenson: a terminal or feedthrough capacitor filter may be disposed at, near or within a hermetic terminal or feedthrough and Fig. 22, 189 of Stevenson). One of ordinary skill in the art would have modified further the assembly of Li in view of Stevenson so that a filter is disposed on the patterned conductive layer and connected to at least one of the isolated conductive portions on the conductive layer  as such was a known engineering expedient for providing a filter at an electrical connection in an implantable medical device as taught by Stevenson, and because the combination would have yielded predictable results.
With respect to claim 6, Li in view of Stevenson teaches the assembly of claim 1, further comprising insulating material disposed between the feedthrough pin and at least a portion of the via disposed through the header such that the feedthrough pin is electrically isolated from the header (e.g., paragraph [0247] of Stevenson: an insulative is disposed between the feedthrough assembly vias and another component of the IMD to electrical isolate the two components). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits a further insulating material disposed between the feedthrough pin and a least a portion of the via disposed through the header in view of the teachings of Stevenson. In order to electrically isolate the feedthrough assembly from the adjacent header, one of ordinary skill in the art would have further modified the assembly to have an additional insulating material as taught by Stevenson, and because the combination would have yielded predictable results.
As to claim 7, Li in view of Stevenson teaches the assembly of claim 1, but does not expressly teach that the assembly further comprises an elliptical cross-section in a plane substantially parallel to the first major surface of the dielectric substrate. Since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Li in view of Stevenson.
With respect to claims 8, 11, and 20, Li in view of Stevenson teaches the assembly of claim 1, further comprising a conductive pad disposed on the patterned conductive layer such that the patterned conductive layer is between the conductive pad and the dielectric substrate, wherein the conductive pad comprises at least one of a solder bump, solder paste, conductive epoxy, or conductive joint (e.g., paragraph [0042] and Fig. 5, 136 of Li). It would have been obvious to one of ordinary skill in the art to use “welding, soldering or a connector” to provide the electrical connection between the conductive pad and feedthrough pin as such were known engineering expedients as taught by Li. 
As to claim 16, Li in view of Stevenson teaches the device of claim 14, further comprising an elongated tubular housing extending between a first end and a second end along a longitudinal axis (e.g., Figs. 4-5, tubular housing 102 with distal end 108 and proximal end 106), and further wherein a first portion of the housing adjacent to the first end encloses the electronics module and a second portion of the housing adjacent to the second end encloses the power source (e.g., Fig. 5 of Li: electronics module 101 and power source 116).
With respect to claim 18, Li in view of Stevenson teaches the device of 16, wherein the longitudinal axis is substantially orthogonal to the dielectric substrate of the feedthrough header assembly (e.g., Fig. 28, 189 of Stevenson). One of ordinary skill in the art would have modified further the assembly of Li in view of Stevenson so that the longitudinal axis of the tubular housing is substantially orthogonal to the dielectric substrate as such was a known engineering expedient for providing electrical connection in an implantable medical device as taught by Stevenson, and because the combination would have yielded predictable results.
As to claim 19, Li in view of Stevenson teaches the device of claim 16, wherein the longitudinal axis is substantially orthogonal to the substrate of the electronic layer of the electronics module (e.g., Fig. 28, 189 of Stevenson). One of ordinary skill in the art would have modified further the assembly of Li in view of Stevenson so that the longitudinal axis of the tubular housing is substantially orthogonal to the substrate of the electronic layer as such was a known engineering expedient for providing electrical connection in an implantable medical device as taught by Stevenson, and because the combination would have yielded predictable results.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Stevenson as applied to claim 16 above, and further in view of US Patent Application Publication No. 2019/0184179 to Stahman et al. (hereinafter referred to as “Stahman”).
Li in view of Stevenson teaches the device of claim 16, but does not expressly teach that the first portion of the elongated tubular housing comprises a substantially transparent material. However, Stahman, in a related art: housing for implantable medical device, teaches that a region of the tubular housing should be transparent to allow transmission of energy therethrough to allow communication with the IMD (e.g., paragraphs [0045], [0062] and Fig. 6 of Stahman). Accordingly, one of ordinary skill in the art would have recognized that a portion of the IMD of Li in view of Stevenson should be transparent to electromagnetic waves to allow transmission of energy therethrough as taught by Stahman. Consequently, one of ordinary skill in the art would have modified further the end of the tubular housing the electronics module to be made from a transparent material in order to allow transmission of energy therethrough as taught by Stahman, and because the combination would have yielded predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 US Patent Application Publication No. 2021/0178518 to Ruben et al. (hereinafter referred to as “Ruben” is directed to similar subject matter, but is not available as prior art even though there are different inventive entities and an earlier effective filing date (12/13/2019) as both applications were commonly owned at the time of filing the instant application.
US Patent Application Publication No. 2020/0155860 to Keller et al. is directed to a biostimulator having a flexible circuit assembly that has a tubular housing with a substrate and feedthrough assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/           Primary Examiner, Art Unit 3792